Citation Nr: 0603578	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  04-33 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana

THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected psychiatric disorder to include post-traumatic 
stress disorder (PTSD) and depressive reaction with anxiety, 
evaluated as 30 percent disabling from April 19, 2002, and as 
50 percent disabling from March 8, 2005.

2.  Entitlement to service connection for residuals of bio-
chemical and radiation exposures during Project 112 Shipboard 
Hazard and Defense (SHAD) to include disabilities 
characterized as sweat gland problems, hypertension, chronic 
respiratory problems to include a persistent cough and 
pneumonia, chronic headaches, allergies, loss of fine motor 
control, dizzy spells, chronic fatigue, visual disturbances, 
nosebleeds, a skin disorder, scalp cysts, memory loss, 
comprehension problems, loss of balance, weepy eyes, joint 
problems, stomach and other gastrointestinal problems, rectal 
incontinence, muscle fatigue, immune deficiencies, cold 
sensitivity, and a heart condition.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from December 1967 to November 
1970 during which time he served on the USS GRANVILLE S. HALL 
(YAG-40) and participated in special onboard testing under 
SHAD, including Test 69-32, and in positions including 
nuclear reactor operator and electronics technician.
 
This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Ft. Harrison, MT. 

The veteran provided testimony before a Veterans Law Judge at 
the RO in June 2005; a transcript is of record.

The SHAD related issues (cited in the aggregate as issue #2) 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.





FINDINGS OF FACT

1.  Adequate evidence is now of record for an equitable 
resolution of the pending appellate issue #1.

2.  Since April 19, 2002 , the veteran's PTSD and depressive 
reaction with anxiety alone has resulted in total 
occupational and social impairment.



CONCLUSION OF LAW

Since April 19, 2002, the criteria for a 100 percent 
evaluation for PTSD and depressive reaction with anxiety are 
met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.321, 4.1-4.3, 4.7, 4.130, Diagnostic 
Code 9411 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Considerations

Numerous regulatory changes have been made during the course 
of the current appeal.  The veteran and those acting on his 
behalf have been apprised thereof throughout, and in their 
communications, they have indicated an understanding of what 
is required and who is responsible for obtaining what 
evidence.  With regard to appellate issue #1, the Board finds 
that adequate safeguards have been implemented as to protect 
the veteran's due process rights and that to proceed with a 
decision in this issue at the present time, particularly 
given the nature of the decision herein, does not, in any 
way, work to prejudice the veteran or his entitlements.


Criteria

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2004).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Under 38 C.F.R. § 4.132, Diagnostic Code 9411 (2004), which 
addresses PTSD, the criteria are as follows:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name - 100 
percent disabling.

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships - 70 percent disabling.

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships - 50 percent disabling. Lower evaluations are 
assignable for less disabling impairment.  Criteria are 
otherwise in effect for evaluations of 30 and 10 percent.

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in case where the claimant was also a 
physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify." (citations omitted).

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of other contexts, whether it has 
to do with testimony or other lay or other evidence.  See 
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  A 
layperson is not qualified to render medical opinions 
regarding matters, such as diagnoses and determinations of 
etiology, calling for specialized medical knowledge.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); and Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); however, a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v, Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  
In any event, the Board has the duty to assess the 
credibility and weight to be given the evidence.

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. 
Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited 
therein).

The Board is not competent to supplement the record with its 
own unsubstantiated medical conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993);

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, op. cit.  The Federal 
Circuit has also held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Factual Background

Extensive psychological and psychiatric evaluations are in 
the file for comparative purposes.  

Numerous statements are of record from service comrades 
relating to the veteran's (and their) exposure and 
experiences during service.  These are all in the file and 
substantiate the alleged stressors, specifically the exposure 
to the chemicals and other toxins of SHAD.

The veteran's has a primary psychiatric diagnosis of PTSD and 
depressive reaction with anxiety, which includes anxiety 
attacks; he also has a history of polysubstance abuse.  He 
has had the concurrent diagnosis of depressive neurosis since 
separation from service.

Substantial recent VA clinical evaluations and treatment 
records are in the file.  The veteran has been described on 
various evaluations as being obsessed with SHAD.

On VA examination in March 2005, the veteran, a college 
graduate who has been described as bright and articulate, was 
noted to have lost his last job because he could not deal 
with clients, and regularly lost his temper with others over 
the phone.  It was noted that on a prior VA examination in 
June 2002, a GAF had been assessed of 60.  He now was often 
so depressed that he could not leave the bedroom.  He had 
little trust in others and did not go anywhere.  He could not 
tolerate crowds and had two failed marriages.  He exhibited 
psychomotor agitation but the examiner said he was not 
threatening in this regard.  A GAF of 55 was assigned.

A thoughtful report is of record from a clinical 
psychologist, Dr. JFH, dated in May 2005, in which he 
diagnosed PTSD with debilitating anxiety and depression.  An 
earlier intake report from Dr. H recited the factors 
impacting his disabilities, for which he had had him in 
psychotherapy for three years.  Dr. H described him as being 
deeply preoccupied if not consumed by SHAD.  The veteran was 
upset and angry over the government's failure to deal with 
SHAD veterans in a forthright manner.  At times, he 
experienced discouragement, despair and depression, but at 
other times he was able to rally his strength and try to help 
others who were involved.

The veteran was described as having alienated everyone, and 
behaved with regard to them in a detached and estranged 
manner, able only to maintain the most superficial contact 
with others, including his few friends and even his mother.  
He was living in a trailer cluttered with all sorts of items.  
He was otherwise tending to procrastinate in everything of 
daily life, had sleep difficulties and irritability and anger 
control problems; and he lost his last job several years ago 
as a customer service representative when he was rude and 
disrespectful of the clients.  His testiness had led to near 
fights and he was quick to become distressed and act 
aggressively in even minor incidents.  He was taking 
psychotropic medications.  He was assigned a GAF of 49.

The veteran's credible testimony at the recent hearing is of 
record.  As noted on the last VA examinations, he exhibited 
some psychomotor agitation thereat as well.

.
Analysis

The Board has extensive data with which to assess the 
veteran's current psychiatric situation.  There is no 
question that his overall mental health has deteriorated even 
with medications to control the anger and acting out.  He is 
often angered, frightened and virtually consumed by his SHAD 
experiences which the Board both acknowledges and 
understands. 

From an adjudicative standpoint, and albeit acknowledging 
that he has had some bad and some even worse times, whatever 
the identity of the mental health picture, it has existed on 
a fairly regular continuum since his claim for increase was 
filed in April 2002, and accordingly, different ratings 
during that period of time are not required herein.

The veteran has documented exposure to PTSD stressors and as 
having a diagnosis of PTSD with depression and anxiety as a 
result of his SHAD experiences.  

The Board must address the associated question in the 
schedular evaluation of his mental health problems of whether 
the psychiatric impairment is such that it renders him 
totally inadaptable from social and occupational standpoints.

The veteran's overall mental instability has now deteriorated 
to the point where he has such severe mood variations that 
his GAF hovers at mid-50's.  The fact of his education and 
articulate nature would potentially reflect that that score 
was probably somewhat excessively high.

The veteran has regular and significant sleep disturbance 
with nightmares, and is increasingly angry, frightened, 
paranoid and irritable and clearly is unable to get along 
with others on even a modest level.  

The veteran has manifested long periods of anxiety leading to 
virtual isolation in the community and grave impact on his 
now diminished if not absent home life.  His social 
interactions are nil.  He no longer has any family to speak 
of.  

The Board is appreciative of, and finds entirely credible, 
the candid comments he has made, and the articulate and 
definitive comments by his service comrades which are now of 
record.

And while the evidence is not unequivocal, the Board finds 
that with resolution of all doubt in his favor, his symptoms 
more nearly than not fulfill the criteria for a 100 percent 
schedular evaluation for PTSD and depressive reaction with 
anxiety.


ORDER

From April 19, 2002, a rating of 100 percent for PTSD and 
depressive reaction with anxiety, is granted subject to the 
regulatory criteria relating to the payment of monetary 
awards.



REMAND

Evaluations of veterans involved in Project SHAD tests are 
specially  regulated by a series of rather involved memoranda 
and associated documents from VA and other sources, many of 
which the veteran has submitted.  Copies of many of these 
documents are in the file.  It is noted, however, that 
additional information has become known during the pending 
appeal.  It remains unclear the extent to which the detailed 
guidelines have been reviewed and considered in this case.

In essence, Project SHAD, [including Test 69-32 in which the 
veteran has been certified as a participant], was conducted 
by the Defense Department in the 1960's to determine the 
effectiveness of shipboard detection of chemical and 
biological warfare agents; the protective measures taken 
against chemical and biological warfare agents, and to 
determine the potential risk to American forces posed by 
these agents.

Much of the information surrounding SHAD remains classified, 
but various directives have been issued which delineate the 
many substances used as part of the testing program to 
include but are not limited to Coxiella burnetii, Pasteurella 
(now renamed Francisella) tularensis; biological and chemical 
warfare agent simulants including Bacillus globigii, E. coli 
and Serratia marcscens; Chemical Warfare Agents such as 
sarin, and VX; Chemical Warfare Agent Simulants such as 
Methylactoacetate and sulfue dioxide; and Tracer materials 
such as zinc cadmium sulfide; and Various Chemical 
Decontaminants including Beta-propiolactone, ethyl alcohol, 
Llysol, peracetic acid, potassium hydroxide, sodium hydroxide 
and sodium hypochlorite. 

As noted by the veteran at the hearing, and in documents 
associated with the file, ships involved in the program 
included the USS GEORGE EASTMAN, USS GRANVILLE S. HALL and 
others.

Pursuant to specific guidelines, VA medical centers are 
directed to provide evaluations for eligible veterans who may 
have been exposed to toxic agents during SHAD.  As noted in 
one early directive in 2002, "since there are no markers for 
the agents known to have been involved in the tests, the 
evaluation needs to consist of a thorough military and 
medical history along with a basic medical examination 
including appropriate laboratory tests that relates to the 
veteran's complaints and medical findings".

Various VA directives are in the file including a Pocket 
Guide which was revised in January 2004.  New legislation was 
enacted in late 2003 which specifically dealt with co-
payments for care and medication required for treatment of 
any health problems possibly related to Projects 112 and 
SHAD.  And VA contracted with the Institute of Medicine in 
September 2002 to conduct a three-year, $3 million study of 
possible health effects associated with Project SHAD in order 
to ensure appropriate health care and assistance for 
veterans.  Updates are placed on the VA and DoD internet and 
various documents indicate that references need to be made on 
a recurrent and regular basis for revisions in the known 
information of record.

Each VA medical facility has a designated representative to 
provide information about the tests and possible adverse 
health effects.

And Fast Letters and Training Letters have been issued by 
Veterans Benefits Administration (VHA) including in October 
2004 which deal with such matters as the comprehensiveness of 
examinations, etc.

Based on the above, the Board finds that issue #2 which 
relates to disabilities in the aggregate which are alleged to 
be due to exposures during SHAD, must be returned for further 
development.  The case is remanded for the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  If he has additional evidence 
with regard to treatment of SHAD 
disabilities, he should provide it; the 
RO should assist him as required.

2.  The veteran should be scheduled for 
comprehensive VA examinations by 
appropriate examiners in accordance with 
all guidelines relating to SHAD related 
claims, to determine which of his 
disabilities are more likely than not 
related to his exposures during service.  
The opinions should be documented and 
annotated to the file, and provided only 
after reviewing the entire file to 
include pertinent regulatory guidelines.

3.  The case should then be reviewed by 
the RO.  If the case remains 
unsatisfactory to the veteran, a SSOC 
should be issued, and the veteran and his 
representative should be afforded a 
reasonable opportunity to respond.  The 
case should then be returned to the Board 
for further appellate review.  The 
veteran need  no nothing further until so 
notified. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


